By the Court,

Sutherland, J.
The bill of exceptions is in the ordinary form. The finding upon the fact's cannot be reviewed upon a writ of error, whether such finding be by the jury, or by the court substituted in their place by the consent of parties. Could it be beneficial to the plaintiff in error to have the fact stated that the verdict was found by consent, subject to the opinion of the court, we would direct the bill to be amended; but being of opinion that such alteration can have no effect upon the rights of the parties, the motion must be denied.